Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
Applicant’s amendments filed 06/07/2021 is acknowledged. In the amendment, claim 3 has been canceled and new claim 18 has been added. With the new claim 18, claims 1-2, 4-16 and 18 are pending. Claims 4-16 are withdrawn. See the office action of 7/15/2020 for the withdrawal of claims 4-16 as being directed to non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.Therefore, claims 1-2 and 18 are examined on merits in this office action. 
Applicants preserve their right to file a divisional on the non-elected subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “a method for evaluating chromosome instability to screen  for and anticancer agent”. However, the process step does not provide any step of identifying an anticancer agent with the process, nor does the process provides and step of applying any anticancer agent in the method process to evaluate chromosome instability with an agent/compound for the screening process. Thus it is unclear and as well as vague and indefinite as to what is intended to encompass by the recitation “a method for evaluating chromosome instability to screen for and anticancer agent”.
Claim 1 recites “selecting a compound based on a change of interaction or binding between HP1 and INCENP as an indicator”. The recitation lacks a clear steps of how is the selection process is carried out. It is unclear how is the “phosphorylation of HP1α as the indicator” as recited in the claim is related to selecting the compound and at what steps the phosphorylation is detection and selection process is carried out by what process. The process does not require presence or absence of any agent (anticancer agent) for determining binding HP1α to CPC and process of detection of Aurora B activity and thus it is unclear how is the process is linked to a screen of an anticancer drug?
Claim 1 recites “determining binding of HP1α to CPC and Aurora B activity based on the detected phosphorylation of HP1α”. It is unclear as to how is the “determining 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a method for evaluating chromosome instability to screen for an anticancer aqent, comprising: selecting a compound based on a change of interaction or binding between HP1 and INCENP as an indicator,  wherein phosphorylation of HP1a is the indicator; determining binding of HP1a to CPC (chromosomal passenger complex) and Aurora B activity based on the detected phosphorylation of HP1a; and evaluating chromosome instability to screen for the anticancer agent based on the determined Aurora B activity. 
However, the claims as articulated, the method of screening for an anticancer agent it carried out without direct involvement of any anticancer agent in the claimed process, for which the specification does not have a clear descriptive support. The selection steps of a compound does not require any involvement of the compound (to be screened) in the process of determining binding between HP1 and INCENP, for which the specification does not have a clear description support in the specification. 
Throughout the specification, therein is not a clear descriptive support, clear description and example for screening an anticancer agent wherein the process does not require a direct involvement of the anticancer agent in the process of determining binding of HP1α to CPC. Throughout the specification clear description of screening steps for an anticancer agent has not been described with examples. Selection steps of a compound based on binding of HP1 and INCEP and utilizing the selected compound in the determination of binding HP1α and INCENP and relating to Aurora B activity and chromosome instability and relating the related chromosome instability to selection of the anticancer agent, has not been clearly described in the specification. 

Response to argument
Applicant's arguments and amendments filed 06/07/2021 have been fully considered and are persuasive to overcome the rejection under 35 USC 103, 35 USC 112 (a) and 35USC 101 in view of the amendments. However, Applicant’s amendments raised 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641